Citation Nr: 1733688	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, previously characterized as deteriorated L4 disk with nerve impingement.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the Air Force from August 1979 to August 1983.  The Veteran has additional service with the Army Reserves with confirmed periods of active duty for training (ACDUTRA) from March 2002 to June 2002, January 2003 to September 2003, and November 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the matter was previously characterized as a claim to reopen under the provision of 38 U.S.C.A. 5108.  D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  However, pursuant to the November 2015 Board remand, additional service treatment records relevant to the Veteran's claim have been associated with the claims file since the last denial August 2008 RO rating decision.  The provisions of 38 C.F.R. § 3.156(c) (2016) provide that if after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Thus, the Board finds that the claim of entitlement to service connection for a low back condition should be considered on the merits without determining whether new and material evidence has been received sufficient to reopen the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.








REMAND

The Veteran asserts that a low back condition began during his November 2004 to November 2005 period of ACDUTRA.  The Veteran was afforded a VA examination in August 2008.  The VA examiner opined that the Veteran's low back condition existed prior to his active "tours of duty" and that there was not a permanent aggravation beyond a normal progression of the condition due to active duty.  The rationale was based, in part, on the severity of findings indicated by a post-service December 2005 magnetic resonance imaging (MRI).  In other words, the examiner found that the condition onset prior to March 2002.  However, as detailed below, new evidence has been added to the claims file and the Board finds that a VA addendum opinion is required prior to adjudication.

In this regard, additional, relevant STRs which were not discussed or noted by the 2008 VA examiner are now of record.  This includes an April 2002 VA examination (one month after entrance) and an October 2005 "physical examination record" conducted by a private physician (one month prior to exit) which both reveal normal clinical evaluations of the spine.  See STRs dated December 2015, pgs. 25, 45 of 69.  Further, the Veteran submitted a letter in March 2010 from a private physician who opined that the Veteran must have been suffering from chronic low back pain since early 2005 based on a review of the December 2005 MRI.  The private opinion appears to conflict with the opinion of the August 2008 VA examiner, especially with regard to the MRI interpretation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant military, private, or VA treatment records dated from 2005 to the present.  The Board observes that there is an indication that the Veteran returned to military service after 2005.  Accordingly, all efforts to obtain any relevant service treatment records dated from 2005 to the present should be documented.  

2.  Thereafter, return the August 2008 VA examination for an addendum.  Provide the claims file to a VA examiner who has sufficient expertise for a file review to determine the etiology of the Veteran's low back condition.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  

The Veteran's claims file must be reviewed by the examiner.  The VA examiner must provide a written response to the following questions:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran had a low back disorder prior to any period of ACDUTRA, to include March 2002 to June 2002, January 2003 to September 2003, and/or November 2004 to November 2005? 

If so, is it at least as likely as not that the low back disorder permanently increased in severity as a result of any period of ACDUTRA?

If not, is it at least as likely as not that the low back disorder is related to or began during any of his periods of ACDUTRA?  

A complete rationale for any opinion expressed should be provided.  The examiner is asked to observe the April 2002 VA examination (one month after entrance) and an October 2005 "physical examination record" conducted by a private physician (one month prior to exit) which both reveal normal clinical evaluations of the spine.  

3.  Thereafter, the claim on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




